 

U-Vend, Inc. 8-K [uvnd-8k_020117.htm]

 

Exhibit 10.50

 

U-VEND, INC.

MASTER SERVICES CONSULTING AGREEMENT

 

This Master Services Consulting Agreement (“Agreement”) is made effective as of
February 1, 2017 (“Effective Date”),

 

BY and BETWEEN:

 

U-Vend, Inc.

1507 7th Street, Unit 425

Santa Monica, CA 90401

 

(collectively hereinafter called “COMPANY”)

 

AND:

 

Raymond Meyers

1507 7th Street, Unit 425

Santa Monica, CA 90401

(hereinafter called the “CONSULTANT”)

 

WHEREAS, COMPANY is a publicly listed (OTCQB: UVND) a consumer products and
technology company with operations in the United States and Canada;

 

WHEREAS, CONSULTANT has knowledge, expertise and possesses certain business
planning, financial reporting, sales strategy, and operations relating to
private and public companies;

 

WHEREAS, COMPANY desires to retain and engage the services of CONSULTANT who has
expertise in the areas desired by the COMPANY on an independent contractor basis
as set forth hereinafter;

 

WHEREAS, COMPANY and CONSULTANT desire to delineate and set forth the terms and
conditions with respect to the fees, conditions and obligations of both;

 

NOW, THEREFORE, in consideration of the above Recitals, which the parties agree
to be true, accurate and complete for the mutual promises, agreements and
undertakings set forth hereinafter, and for other good and valuable
consideration, it is agreed as follows:

 

1. DESCRIPTION OF SERVICES. Upon the request of the Company, CONSULTANT shall
prepare, consult with and advise the COMPANY with respect to matters concerning,
but not limited to: (i) business strategy; (ii) operational planning; (iii)
financial reporting and administration; and (iv) revenue growth and attainment
activities. Unless otherwise notified by COMPANY, CONSULTANT shall be deemed to
be in possession of material, non-public information and shall treat all
material as confidential and not to be disclosed.

 

2. PERFORMANCE OF SERVICES. CONSULTANT shall provide the Services to COMPANY as
outlined in section 1 of this Agreement. CONSULTANT shall devote so much time as
is necessary in order to carry out its duties and obligations under this
Agreement and the Services shall be performed in a timely fashion and in
accordance with applicable industry standards.

 



 

 

 



R. Meyers Consulting Agreement

Page 2 of 5

 

Throughout the term of this Agreement, CONSULTANT may perform the same or
similar services for other persons or entities, provided they do not prevent
CONSULTANT from devoting the time required to perform the Services hereunder.
The COMPANY acknowledges that CONSULTANT may engage in other business activities
and that it may pursue such activities during the term of this Agreement so long
as such activities do not prevent CONSULTANT from devoting the time required to
perform the Services hereunder.

 

3. PAYMENT. COMPANY will compensate CONSULTANT at the beginning of each month
for the Services by:

1.Paying to CONSULTANT the sum of ten thousand dollars ($10,000) per month for
the Services described in section 1 of this agreement.

 

CONSULTANT shall assume full responsibility for payment of all applicable
Federal, State and local taxes or contributions imposed or required under
Unemployment Insurance, Social Security and Federal and State Income and
Franchise Tax Laws, with respect to the compensation and/or monies being paid to
CONSULTANT by the Company hereunder. Any other taxes levied upon this Agreement,
the transaction, or services shall be borne by CONSULTANT.

 

4. EXPENSE REIMBURSEMENT. The COMPANY shall pay all reasonable "out-of-pocket"
expenses related to the duties of this Agreement including expenses incurred on
behalf of the COMPANY. All expenses must have prior written approval by the
COMPANY. The COMPANY shall not be required to reimburse amounts that have not
been previously pre-approved by COMPANY.

 

5. TERM/TERMINATION. This Agreement shall be effective for a period of two (2)
months from the Effective Date. This Agreement may be terminated by either
party, at any time, for no or any reason at all upon fourteen (14) days written
notice. This Agreement may be extended by the mutual written agreement of both
parties.

 

6. RELATIONSHIP OF PARTIES. It is understood by the parties that CONSULTANT is
an independent contractor with respect to COMPANY, and not an employee of
COMPANY. COMPANY will not provide fringe benefits, including health insurance
benefits, paid vacation, or any other employee benefit, for the benefit of
CONSULTANT.

 

7. EMPLOYEES. CONSULTANT’s employees, if any, who perform services for COMPANY
under this Agreement shall also be bound by the provisions of this Agreement. At
the request of COMPANY, CONSULTANT shall provide adequate evidence that such
persons are CONSULTANT’s employees.

 

9. INDEMNIFICATION. Each party (the indemnifying party”) hereby covenants and
agrees to indemnify the other party (“the indemnified party”) its stockholders,
directors, officers, employees, affiliates, and agents and their respective
successors and assigns and to hold them harmless from and against any and all
losses, claims, liabilities, obligations, fines, penalties, damages, and
expenses, including reasonable attorney’s fees incurred by any of them resulting
from or arising out of any action by the indemnifying party which constitutes a
breach by the indemnifying party of this Agreement or its obligations hereunder,
a violation of any law or regulation applicable to it, or as a result of any
misrepresentation made by the indemnifying party.

 



 

 

 

R. Meyers Consulting Agreement

Page 3 of 5

 

10. ASSIGNMENT. CONSULTANT’s obligations under this Agreement may not be
assigned or transferred to any other person, firm, or corporation.

 

11. CONFIDENTIALITY. COMPANY recognizes that CONSULTANT has and will have access
to non-public information including:

 

●future plans;



●business affairs;



●process information;



●trade secrets;



●financial records.

 

In addition, CONSULTANT shall have access to other proprietary information
(collectively, "Information") which are valuable, special and unique assets of
COMPANY and need to be protected from improper disclosure. In consideration for
the disclosure of the Information, CONSULTANT agrees that CONSULTANT will not at
any time or in any manner, either directly or indirectly, use any Information
for CONSULTANT’s own benefit, or divulge, disclose, or communicate in any manner
any Information to any third party without the prior written consent of COMPANY.
CONSULTANT will protect the Information and treat it as strictly confidential. A
violation of this paragraph shall be a material violation of this Agreement.

 

12. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that CONSULTANT has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, COMPANY shall be entitled to an injunction to restrain CONSULTANT
from disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. COMPANY shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

 

13. CONFIDENTIALITY AFTER TERMINATION. The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement.

 

14. NON-SOLICITATION AGREEMENT. Recognizing that the various items of
Information are special and unique assets of COMPANY that need to be protected
from disclosure, and in consideration of the disclosure of the Information,
CONSULTANT agrees and covenants that for a period of one (1) year following the
termination of this Agreement, whether such termination is voluntary or
involuntary, CONSULTANT will not directly or indirectly engage in the
solicitation of any customer of COMPANY for any benefit. CONSULTANT agrees that
this non-solicitation provision will not adversely affect the livelihood of
CONSULTANT.

 

15. RETURN OF RECORDS. Upon termination of this Agreement, CONSULTANT shall
deliver all records, notes, data, memoranda, models, and equipment of any nature
that are in CONSULTANT’s possession or under CONSULTANT’s control and that are
Company’s property or relate to Company’s business.

 



 

 

 

R. Meyers Consulting Agreement

Page 4 of 5

 

16. NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, addressed as follows:

 

IF for COMPANY:

 

U-Vend, Inc.

1507 7th Street, Unit 425

Santa Monica, CA 90401

 

email: david@u-vend.com

 

IF for CONSULTANT:

 

Raymond Meyers

1507 7th Street, Unit 425

Santa Monica, CA 90401

 

email: ray.meyers@gmail.com

 

Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

 

17. ENTIRE AGREEMENT. This Agreement contains the entire consulting agreement of
the parties and there are no other promises or conditions in any other
consulting agreement whether oral or written. This Agreement supersedes any
prior written or oral agreements between the parties.

 

18. AMENDMENT. This Agreement may be modified or amended if the amendment is
made in writing and is signed by both parties.

 

19. SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

20. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

21. APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California.

 

22. SUCCESSORS AND ASSIGNS. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder.

 

23. ATTORNEY’S FEES. If any legal action based in contract law is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entire contract.

 



 

 

 

R. Meyers Consulting Agreement

Page 5 of 5

 

24. FAX/COUNTERPARTS. This Agreement may be executed by telex, telecopy or other
facsimile transmission, and such facsimile transmission shall be valid and
binding to the same extent as if it were an original. Further, this Agreement
may be signed in one or more counterparts, all of which when taken together
shall constitute the same document.

 

///---------------Signatures Below---------------///

 

Party receiving Services:

U-Vend, Inc.

 



By: /s/ David Graber     David Graber     CEO and President         Party
providing Services:     Raymond Meyers         By: /s/ Raymond Meyers    
Raymond Meyers  



 



 

 